340 S.W.3d 605 (2011)
In the Interest of A.R.F. and D.M.F.
No. ED 95454.
Missouri Court of Appeals, Eastern District, Division Two.
April 12, 2011.
E. Rex Bradley, Louisiana, MO, for Appellant Patty Johnston.
Malaine P. Hagemeir, Bowling Green, MO, for Appellant Richard Fearn.
Therese Marchlewski, Troy, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.
PER CURIAM.

ORDER
Patty Johnston and Richard Fearn appeal the judgment of the trial court terminating their parental rights. The judgment *606 is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).